Order and judgment of the Appellate Term dismissing the complaint unanimously reversed and the verdict and judgment in favor of plaintiff in the City Court reinstated, with costs and disbursements to the appellant. The evidence received on the trial amply demonstrated the apparent authority of Rudolph Wagner, Jr., to make the alleged contract. Since the employment was coupled with an investment in the business, its agreed duration was not unusual. Moreover, the evidence shows that Rudolph Wagner, Jr., was the highest salaried employee, a vice-president, a. stockholder and director in this closely held corporation. On this trial he testified on behalf of defendant that he employed plaintiff as a part of the reorganization of the corporation’s operations. Settle order on notice. Concur—Peck, P. J., Breitel, Botein, Rabin and Cox, JJ.